Citation Nr: 0841722	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  08-31 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The veteran had active military service from January 1952 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, in which the RO denied the veteran's claim for 
service connection for a back disability.


FINDINGS OF FACT

1.  The veteran's back complaints in service were shown to 
have been acute and transitory as no back complaints or 
findings were noted on the physical examination for 
separation from service, and clinical evaluation of the spine 
and musculoskeletal system was normal at the time of 
separation examination.

2.  A chronic disability of the back was not shown in service 
or within a year of service and is not shown to be related to 
service or an event of service origin.


CONCLUSION OF LAW

A chronic disability of the back was not incurred in or 
aggravated by service, and no such disease may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through a September 2006 notice letter, the 
veteran received notice of the information and evidence 
needed to substantiate his claim.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claim.  

The Board also finds that the September 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO also notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned September 2006 
letter.  The September 2006 letter also provided notice of 
the assignment of disability ratings and effective dates 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

The Board also concludes that VA's duty to assist has been 
satisfied.  To that end, the Board notes that the veteran's 
service treatment records, as well as post-service VA and 
private treatment records, have been associated with the 
claims file.  Neither the veteran nor his representative has 
otherwise alleged that there are any outstanding medical 
records probative of his claim that need to be obtained.  
Additionally, the veteran and his representative have both 
submitted written argument.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board concludes that 
in this case a VA examination is not warranted because, as 
discussed below, there is no evidence meeting the low 
threshold that the evidence "indicates" that there "may" 
be a nexus between the veteran's currently diagnosed back 
disability and his time in service, such as medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptoms capable of lay 
observation.  McLendon, 20 Vet. App. 79.

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  In this regard, the veteran indicated in a 
statement received in September 2008 that he had no other 
information or evidence to submit that would substantiate his 
claim.  Hence, no further notice or assistance to the veteran 
is required to fulfill VA's duty to assist the veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Under these 
circumstances, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.

II. Analysis

The Board is not required to discuss all of the evidence of 
record.  Rather, it must provide only the reasons for its 
rejection of any material evidence favorable to the veteran.  
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review ... the entire 
evidence of record" is not a requirement that the 
adjudicator "analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  Certain chronic diseases, to include arthritis, may 
be presumptively service connected if they become manifest to 
a degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2008).   

Relevant evidence of record consists of the veteran's service 
treatment records as well as post-service treatment records 
from private treatment providers and the Colmery-O'Neil VA 
Medical Center (VAMC) in Topeka, Kansas.  Review of the 
veteran's service treatment records reflects that his spine 
and musculoskeletal system were noted to be normal at his 
pre-induction service medical examination, conducted in 
November 1951.  Records further reflect that the veteran was 
hospitalized in September 1952 with complaints of back pain.  
He was treated for an upper respiratory infection and 
released after three days.  At his separation report of 
medical examination, conducted in November 1953, the 
veteran's spine and musculoskeletal system were again noted 
to be normal.

Private post-service medical records indicate that the 
veteran was seen in March 1981 for complaints of pain in his 
upper back and right shoulder of two to three months' 
duration.  He was not again treated for back pain until 
January 1993, at which time records reflect he received an 
epidural steroid injection to treat his lower back pain.  A 
notation on an October 1993 treatment note indicates that the 
veteran had a history of "ruptured disk disease," but no 
treatment records pertaining to that diagnosis are present in 
the record.  At an orthopedic consultation in July 1995, the 
veteran was seen for complaints of radiating back pain, which 
he reported was due to trauma to the back incurred "working 
on the job ... as a mechanic."  He underwent spinal fusion 
surgery in September 1995 to treat lateral recess syndrome 
with lumbar stenosis, spondylosis, and dextroscoliosis.  
Similarly, private records from 2005 indicate that the 
veteran continued to seek treatment for back pain; he was 
assigned a diagnosis of degenerative joint disease in 
February 2005.  

The veteran has also sought treatment at the Colmery-O'Neil 
VAMC for his back disability.  A June 2005 radiological 
examination pursuant to the veteran's complaints of back pain 
revealed degenerative joint disease and degenerative disc 
disease in the veteran's lumbosacral spine.  He was again 
diagnosed in June 2006 with degenerative joint disease with 
marked kypho-scoliosis.

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a back disability.  
Here, notwithstanding the veteran's current diagnosis of a 
back disability, a review of the evidence does not reflect 
competent medical evidence linking the currently diagnosed 
disability, or any back disability, to the veteran's time in 
service.  Hence, an essential requirement for service 
connection is not met.

The Board finds the medical evidence in the veteran's service 
treatment records to be persuasive that his back complaints 
in service were acute and resolved without residual 
pathology.  The Board further finds that the medical records 
from the veteran's separation medical examination in November 
1953, in which his spine and musculoskeletal system were 
found to be normal, support the finding that the veteran's 
back complaints in service in September 1952 had resolved.  
The Board concedes that the veteran's most current private 
and VA treatment records confirm a current back disorder but 
concludes that there is no competent medical evidence 
relating that disorder to service.  The veteran's 1952 in-
service complaints of back pain were shown to have resolved 
with no back complaints or findings at the time of his 
separation in 1953.  After that time, the evidence of record 
is devoid of any complaints or objective medical evidence of 
a disability until at least March 1981, at which time the 
veteran complained of pain in his upper back.  The first 
record of the veteran's complaints of pain in his lower back 
occurred in January 1993, nearly 40 years after the veteran's 
separation from active duty.  The Board points out that for 
nearly 40 years the veteran did not seek treatment for or 
reference any lower back problems, which he now asserts are 
related to the back pain of which he complained in service.  
It is clear, as discussed above, that the veteran was treated 
for three days in service and was then returned to duty 
without any further complaints.  When examined for separation 
from service, the veteran made no reference to any problems 
with his back, and the examiner found all his extremities to 
be normal.  As such, any complaints the veteran had in 
service appear to have been acute and transitory and to have 
resolved without residual pathology.

Furthermore, the Board finds compelling that there is no 
medical evidence to support a finding of a nexus between the 
in-service treatment for the veteran's complaints of back 
pain in 1952 and his current back disability, which first 
manifested nearly four decades after service.  To the 
contrary, the veteran's July 1995 treating orthopedist 
indicated that the veteran reported having injured his back 
while working as a mechanic after his separation from 
service.  No mention is made in the veteran's private or VA 
treatment records of the veteran's time on active duty as 
being etiologically linked to his current back disability.  

The Board has also considered the veteran's own allegations 
with regard to his claim for service connection for a back 
disability, specifically that his current back disability is 
due to trauma to the back he incurred while driving a supply 
truck over rough roads with no cushioning while he was in 
service.  Although the Board does not doubt the sincerity of 
the veteran's belief that his disability is related to his 
service, as a lay person without the appropriate medical 
training or expertise, he simply is not competent to provide 
a probative opinion on a medical matter, such as the medical 
relationship between any current disability and his time in 
service.  See Bostain v. West, 11 Vet. 124, App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As such, the veteran's 
assertions alone cannot provide a basis for a grant of 
service connection.  

In conclusion, the Board finds that it has not been shown 
that the veteran's back disability is related to service.  
For all the foregoing reasons, the Board thus concludes that 
the veteran's back disability was not incurred in or 
aggravated by service.  The claim for service connection for 
a back disability must thus be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


